[Cite as In re B.S., 2019-Ohio-758.]




                                       IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




                                                    :
 IN THE MATTER OF:
                                                    :
                           B.S.                              CASE NO. CA2018-11-129
                                                    :
                                                                      OPINION
                                                    :                  3/4/2019



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                              JUVENILE COURT
                             Case No. 17-D000111



David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

Alexander, Wagner & Kinman, Maxwell D. Kinman, 423 Reading Road, Mason, Ohio
45040, for appellant



        HENDRICKSON, P.J.

        {¶ 1} Appellant, the mother of B.S. ("Mother"), appeals from the decision of the

Warren County Court of Common Pleas, Juvenile Division, granting permanent custody of

her son to appellee, the Warren County Children Services ("WCCS"). For the reasons

outlined below, we affirm the juvenile court's permanent custody determination.

                                       Facts and Procedural History

        {¶ 2} B.S. was born on July 30, 2017. Three days later, on August 2, 2017, WCCS
                                                                                 Warren CA2018-11-129

filed a complaint alleging B.S. was a neglected, abused, and dependent child. In support

of its complaint, WCCS alleged it had received a report that B.S. tested positive for

amphetamines at birth.            The complaint indicates Mother also tested positive for

amphetamines at the time she gave birth to B.S. When confronted with these test results,

Mother admitted to using methamphetamines the day before giving birth to B.S. and also

admitted to using methamphetamines on at least two occasions during her pregnancy with

B.S.

        {¶ 3} The complaint further alleges that B.S.'s father ("Father") had recently been

released from the Warren County Jail.1 The record indicates Father was serving a jail

sentence after he was convicted of domestic violence against Mother. It is undisputed that

Father has an extensive criminal history and has spent significant time in prison. It is also

undisputed that Mother's two older children were removed from her care due to Mother's

prior illegal drug use and Father's domestic violence against her. The record indicates

Mother's two older children were ultimately placed in the legal custody of a relative (their

paternal great-uncle) approximately one year after their removal.

        {¶ 4} After receiving WCCS's complaint, the juvenile court granted WCCS's motion

for emergency temporary custody of B.S. The juvenile court then appointed B.S. with a

Court Appointed Special Advocate ("CASA").                   B.S. was subsequently removed from

Mother's care and placed in a licensed foster to adopt home. It is undisputed that since

being removed from Mother's care B.S. has remained in the same licensed foster to adopt

home with the same foster family. The record indicates B.S., who is still just one year old,

is now thriving in his foster home and has bonded with his foster family. This includes B.S.

being developmentally on track for a child his age. The record also indicates B.S.'s foster



1. Father is not a party to this appeal and has not been involved in any aspects of this case or in B.S.'s life
since his birth.
                                                     -2-
                                                                   Warren CA2018-11-129

family is interested in adopting B.S.

            Adjudication, Disposition, and Motion for Permanent Custody

       {¶ 5} On October 11, 2017, the juvenile court adjudicated B.S. a dependent child.

Two weeks later, the juvenile court issued a dispositional decision granting temporary

custody of B.S. to WCCS.        Shortly thereafter, the juvenile court amended its prior

adjudication to include a finding that B.S. was also abused.       A case plan was then

established that required Mother to cooperate and make herself generally available to

WCCS at least once a month. Mother was also required to submit to random drug screens

and complete drug, alcohol, and mental health assessments to address her significant

substance abuse and untreated mental health issues. Mother was further ordered to

complete parenting classes, to remain clean and sober throughout the pendency of the

case, and to obtain and maintain safe and stable housing, employment, and a steady source

of verifiable income.

       {¶ 6} On July 23, 2018, WCCS moved for permanent custody of B.S. In support of

its motion, WCCS reiterated the same general allegations contained in its complaint filed

on August 2, 2017. WCCS also alleged, in pertinent part, the following:

              Mother did not initially engage in case plan services. She was
              admitted into in-patient treatment in October 2017. At the
              completion of her in-patient program she was recommended to
              begin transitional services in December 2017; Mother did not
              engage in out-patient services and failed to maintain contact
              with WCCS from December 2017 through April 2018. Mother
              attended a review hearing at the end of April 2018 at which time
              she expressed a desire to re-engage in services. Mother
              continues to test positive for methamphetamine. Her last
              positive drug screen was on July 2, 2018. Mother is not
              engaged in drug and alcohol treatment at this time. Mother did
              not visit with [B.S.] from October 2017 through May 2018.

                               Permanent Custody Hearing

       {¶ 7} On October 8, 2018, the juvenile court held a hearing on WCCS's motion for


                                            -3-
                                                                    Warren CA2018-11-129

permanent custody. During this hearing, the juvenile court heard testimony from two

witnesses: Mother and the ongoing caseworker assigned to the case. The following is a

summary of the testimony and evidence presented at the permanent custody hearing.

                                 Caseworker's Testimony

      {¶ 8} The caseworker testified that since B.S. was removed from Mother's care and

placed in a licensed foster to adopt home the child was developmentally on target and "very

much" bonded to his foster family. The caseworker also testified that the foster family has

expressed a willingness to adopt B.S. if permanent custody was granted to WCCS.

      {¶ 9} As it relates to Mother, the caseworker testified she had very limited contact

with Mother. For instance, as the caseworker testified, after Mother was released from an

inpatient treatment facility in December of 2017, Mother told WCCS she was "going to

Georgia to visit some family for Christmas[.]" Although described as merely a weekend trip,

Mother did not return to Ohio until several weeks later. Yet, despite being back in Ohio, it

is undisputed that Mother did not reestablish contact with WCCS until April 26, 2018. This

renewed contact between WCCS and Mother occurred after Mother unexpectedly appeared

at the 180-day review hearing before a juvenile court magistrate.

      {¶ 10} Upon making contact with Mother, the caseworker testified Mother informed

her that she wanted to resume her case plan services. This, as the caseworker testified,

included Mother's apparent willingness to seek treatment for her still pervasive and

significant substance abuse and untreated mental health issues. Thereafter, upon yet

another positive drug screen, WCCS referred Mother for an updated drug, alcohol, and

mental health assessment. Following this assessment, a recommendation was made for

Mother to attend an intensive outpatient program. The program provided both group and

individual counseling to Mother in order to address Mother's substance abuse and mental

health issues.

                                            -4-
                                                                       Warren CA2018-11-129

       {¶ 11} The caseworker testified that Mother did not regularly attend either the group

or individual counseling sessions. Rather, as the caseworker testified, Mother attended on

average only one counseling session per month.             When asked if Mother's sporadic

attendance at the counseling sessions was due to Mother's own choosing, the caseworker

testified, "[B]y her choice. She either no-calls/no-shows or, um, makes excuses to them

about why she's not going." The caseworker also testified that Mother told her she felt there

were "too many classes" and that she was "overwhelmed."

       {¶ 12} The caseworker further testified regarding one of the several monthly reports

she received from the treatment facility outlining Mother's progress. Reading the report into

the record, the caseworker testified:

              [Mother] has attended one out of four scheduled appointments
              since the last report. Client called on both dates she didn't
              attend session. The first time she reported she had just gotten
              out of court and was going to find a new lawyer and the second
              time she reported she forgot and had orientation for a job. Client
              reported struggling with her drug use at the 8/27 appointment
              but was looking to find the motivation to stay sober. [Mother]
              reported she had not been coping well.

       {¶ 13} The caseworker also testified that Mother admitted to using illegal drugs

"typically every time we talk about it." This includes Mother testing positive for a "pretty high

level" of amphetamines and methamphetamines during her weekly supervised visitation

time with B.S. on August 9, 2018. This, as the record indicates, was approximately two

months prior to the hearing on WCCS's motion for permanent custody. The caseworker

further testified that Mother attended at least two of her weekly supervised visits with B.S.

while under the influence of methamphetamines.                 But, although actively using

methamphetamines prior to her supervised visitation time, the caseworker nevertheless

testified that "[y]ou won't notice it in her parenting, though. And that's why we have not

ended the visitations. She has a very high tolerance."


                                               -5-
                                                                      Warren CA2018-11-129

       {¶ 14} Concluding, when asked to summarize her concerns regarding Mother and

her ability to properly care for B.S., the caseworker testified that "[n]othing has changed in

the last year since we removed [B.S.]." Most concerning to the caseworker, as well as to

this court, was the caseworker's testimony that Mother was still "actively using drugs." This

is true despite the fact that, as the caseworker testified, Mother appeared to be a "very

good, natural parent" during her weekly supervised visitation time with B.S.

                                     Mother's Testimony

       {¶ 15} Mother testified and readily admitted that she had used methamphetamines

during her pregnancy with B.S. up to and including the day before giving birth to B.S. Mother

also acknowledged that she had not completed the required case plan services offered by

WCCS. This includes the requirement that she complete drug, alcohol, and mental health

assessments and any recommended treatment to address her significant substance abuse

and untreated mental health issues. Mother, however, blamed this failure on WCCS not

calling, texting, or contacting her for over a month after she "showed up at the agency trying

to get in contact with someone." But, when asked if she ever responded to the caseworker

when the caseworker contacted Mother and asked if she would be willing to meet after-

hours or on the weekend, Mother testified "I did not reply back, no."

       {¶ 16} Mother testified that she had just obtained a house that she planned to

refurbish to accommodate her and B.S. Mother, however, had had yet to move in to the

home. Rather, as Mother testified, "I have been, uh, inside, you know, moving things out

and painting and trying to get the interior livable." But, until that home was available for her

to move in, Mother testified that she had been residing with a friend who charged her $50

per week in rent.    This, as Mother testified, allowed her to "just have a room in the

basement."

       {¶ 17} Mother testified that she had not worked in either 2016 or 2017 but that she

                                              -6-
                                                                   Warren CA2018-11-129

had worked at three different jobs in 2018. The record indicates that one of those jobs was

at a local fast food restaurant. However, when asked to describe her employment at that

restaurant, Mother testified:

              I showed up there for my training, the manager said, I'm already
              short-staffed, I don't know what I'm supposed to do with you, go
              have a seat out there. So I went out in the lobby and waited for
              an hour. Um, I went back up to see what was going on and it
              was such a miscommunication with scheduling. I just went
              ahead and left.

After leaving the restaurant, Mother testified she then called the district manager but was

turned off by the "attitude of the managers" so she decided "it was not a very good fit for

me with, you know, the, um, atmosphere and the way they were."

       {¶ 18} Mother testified she had also worked at a mobile car detailing business.

However, after the seasons changed, Mother testified her hours decreased to the point

where she needed to seek other employment. To that end, Mother testified she had just

recently been hired as housekeeper at a nearby hotel. Mother testified that this was a full-

time position where she had worked for approximately three weeks. Mother, however,

never provided any verification of her purported employment or income as required by her

case plan.

       {¶ 19} Mother testified and admitted that she had not had any contact with WCCS

from December of 2017 until April 26, 2018. When asked why she had not contacted WCCS

as mandated by her case plan, Mother testified that she had left the state and went to

Georgia to visit her father over the Christmas holiday. However, upon returning to Ohio a

few weeks later, she "got around the wrong group of friends" and relapsed. Specifically, as

Mother testified:

              I admit, your Honor, that I did come back, I did relapse, I was
              ashamed, felt guilty, and I was so ashamed that, you know, I
              didn't call the agency. I was embarrassed. Um, in April I kind
              of picked myself up and faced it and showed up at the court

                                            -7-
                                                                      Warren CA2018-11-129

             hearing to engage back in services.

      {¶ 20} But, although Mother claims she "picked [herself] up and faced it," Mother

nevertheless tested positive for methamphetamines in May, July, and August of 2018 when

tested by WCCS.      When asked if she would agree that she had not been able to

demonstrate an ability to remain sober throughout the pendency of this case, Mother

admitted that she had struggled with her addiction and substance abuse issues, but that

she had now turned the corner and would be able to maintain her sobriety going forward.

      {¶ 21} Specifically, as Mother testified:

             I will agree to, you know, the first part, but I feel not that I, you
             know, I can maintain sobriety because I have positive things
             looking forward to. And, you know, I've got that foundation built
             to help me maintain that sobriety.

      {¶ 22} Continuing, Mother then testified:

             I personally know what it takes for me to stay clean and, you
             know, working and, you know, having something to do, to look
             forward to every day. You know, I got my home to look forward
             too, working. That's what keeps me clean.

      {¶ 23} This testimony, however, was contradicted by Mother's subsequent testimony

acknowledging that she had suffered multiple relapses in the years both prior to and after

her two older children were removed from her care. This included a relapse within weeks

of Mother being released from the inpatient treatment facility in December of 2017. This

relapse, as Mother testified, resulted in her using amphetamines and methamphetamines

for at least the next eight months up to and including the day prior to her weekly supervised

visitation time with B.S. on August 9, 2018.

      {¶ 24} Mother acknowledged that her two older children had been removed from her

care due to her illegal drug use, which, at that time, was primarily heroin. Specifically, as

Mother testified, "I was not clean at the time, so they could not be placed with me, so they

were placed with the uncle." Further explaining her prior heroin use, Mother testified:

                                               -8-
                                                                       Warren CA2018-11-129

              [WCCS's TRIAL COUNSEL]: Okay. You indicated that you last
              used heroin in 2014; is that – is that what your testimony was?

              [MOTHER]: I believe so. I'm not exactly accurate.

              [WCCS's TRIAL COUNSEL]: Okay. Didn't you overdose on
              heroin in Dayton in 2016?

              [MOTHER]: Ma'am, to be honest with you, the years are married
              together. I honestly don't recall exact years. Um, I know heroin
              has not been a problem for me presently.

       {¶ 25} Accepting the nearly endless issues caused by her illegal drug use, Mother

testified that she had "struggled with addiction a good part of my life. Um, you know, being

homeless and having to stay here and there has been a big part of my drug addiction and

struggling." But, although admitting to significant substance abuse and untreated mental

health issues, Mother nevertheless testified that this time things would be different. As

Mother testified:

              I want to have my son in my life. I have wanted that all along,
              but I just struggled with being homeless and all the other factors.
              I just couldn't find that – for it all to fit together and the pieces
              are finally fitting together in my life. And I can admit, you know,
              that I have done wrong and I've struggled with addiction a big,
              big, big part of my adult lifehood [sic], and I've never felt as
              responsible as I can say I do today.

                                 Juvenile Court's Decision

       {¶ 26} On October 16, 2018, the juvenile court issued a decision granting WCCS's

motion for permanent custody. In so holding, the juvenile court found that after taking into

consideration the credibility of the testimony and the weight of that testimony, as well as the

report and recommendation of the CASA, granting permanent custody to WCCS was in

B.S.'s best interest. The juvenile court reached this decision upon finding it was Mother's

"inability to refrain from using illegal drugs that plagues her the most." This was true despite

the fact that, as the juvenile court found, Mother appeared to be a capable and loving parent

during her weekly supervised visitation time with B.S.

                                               -9-
                                                                      Warren CA2018-11-129

                                           Appeal

       {¶ 27} Mother now appeals from the juvenile court's decision granting WCCS's

motion for permanent custody. In support, Mother raises a single assignment of error

arguing the juvenile court's decision finding it was in B.S.'s best interest to grant permanent

custody to WCCS was not supported by sufficient evidence. Mother also argues the

juvenile court's decision was against the manifest weight of the evidence. Under these

circumstances, this court applies the following standard of review.

                                    Standard of Review

       {¶ 28} Before a natural parent's constitutionally protected liberty interest in the care

and custody of her child may be terminated, the state is required to prove by clear and

convincing evidence that the statutory standards for permanent custody have been met. In

re K.W., 12th Dist. Butler No. CA2015-06-124, 2015-Ohio-4315, ¶ 11, citing Santosky v.

Kramer, 455 U.S. 745, 759, 102 S.Ct. 1388 (1982). An appellate court's review of a juvenile

court's decision granting permanent custody is generally limited to considering whether

sufficient credible evidence exists to support the juvenile court's determination. In re M.B.,

12th Dist. Butler Nos. CA2014-06-130 and CA2014-06-131, 2014-Ohio-5009, ¶ 6. This

court will therefore reverse a juvenile court's decision to grant permanent custody only if

there is a sufficient conflict in the evidence presented. In re K.A., 12th Dist. Butler No.

CA2016-07-140, 2016-Ohio-7911, ¶ 10. However, even if the juvenile court's decision is

supported by sufficient evidence, "an appellate court may nevertheless conclude that the

judgment is against the manifest weight of the evidence." In re T.P., 12th Dist. Butler No.

CA2015-08-164, 2016-Ohio-72, ¶ 19.

       {¶ 29} As with all challenges to the manifest weight of the evidence, in determining

whether a juvenile court's decision is against the manifest weight of the evidence in a

permanent custody case, an appellate court "weighs the evidence and all reasonable

                                             - 10 -
                                                                        Warren CA2018-11-129

inferences, considers the credibility of witnesses and determines whether in resolving

conflicts in the evidence, the finder of fact clearly lost its way and created such a manifest

miscarriage of justice that the judgment must be reversed and a new trial ordered." In re

S.M., 12th Dist. Warren Nos. CA2018-08-088 thru CA2018-08-091 and CA2018-08-095

thru CA2018-08-097, 2019-Ohio-198, ¶ 16, quoting Eastley v. Volkman, 132 Ohio St.3d

328, 2012-Ohio-2179, ¶ 20. The presumption in weighing the evidence is in favor of the

finder of fact, which we are especially mindful of in custody cases. In re C.Y., 12th Dist.

Butler Nos. CA2014-11-231 and CA2014-11-236 thru CA2014-11-238, 2015-Ohio-1343, ¶

25. Therefore, "[i]f the evidence is susceptible to more than one construction, the reviewing

court is bound to give it that interpretation which is consistent with the verdict and judgment,

most favorable to sustaining the verdict and judgment." Eastley at ¶ 21.

                             Two-Part Permanent Custody Test

       {¶ 30} Pursuant to R.C. 2151.414(B)(1), the juvenile court may terminate parental

rights and award permanent custody of a child to a children services agency if the court

makes findings pursuant to a two-part test. In re G.F., 12th Dist. Butler No. CA2013-12-

248, 2014-Ohio-2580, ¶ 9. First, the juvenile court must find that the grant of permanent

custody to the agency is in the best interest of the child, utilizing, in part, the factors of R.C.

2151.414(D). In re D.K.W., 12th Dist. Clinton No. CA2014-02-001, 2014-Ohio-2896, ¶ 21.

Second, pursuant to R.C. 2151.414(B)(1)(a) to (e), the juvenile court must find that any of

the following apply: (1) the child is abandoned; (2) the child is orphaned; (3) the child has

been in the temporary custody of the agency for at least 12 months of a consecutive 22-

month period; (4) where the preceding three factors do not apply, the child cannot be placed

with either parent within a reasonable time or should not be placed with either parent; or (5)

the child or another child in the custody of the parent from whose custody the child has

been removed, has been adjudicated an abused, neglected, or dependent child on three

                                               - 11 -
                                                                    Warren CA2018-11-129

separate occasions. In re C.B., 12th Dist. Clermont No. CA2015-04-033, 2015-Ohio-3709,

¶ 10. Only one of these findings must be met to satisfy the second prong of the two-part

permanent custody test. In re A.W., 12th Dist. Fayette No. CA2014-03-005, 2014-Ohio-

3188, ¶ 12.

                                       Abandonment

       {¶ 31} As it relates to the second part of the two-part permanent custody test, the

juvenile court found Mother had abandoned B.S. This is because, as determined by the

juvenile court, Mother had at one point not had any contact with B.S. for a period of at least

90 days prior to the filing of the permanent custody motion. Pursuant to R.C. 2151.011(C),

"a child shall be presumed abandoned when the parents of the child have failed to visit or

maintain contact with the child for more than ninety days, regardless of whether the parents

resume contact with the child after that period of ninety days." Mother does not dispute the

juvenile court's finding she had abandoned B.S.

                                 Best Interest of the Child

       {¶ 32} Turning now to the first part of the two-part permanent custody test, the

juvenile court found it was in B.S.'s best interest to grant permanent custody to WCCS. As

noted above, Mother disputes the juvenile court's best interest finding by arguing the

juvenile court's decision was not supported by sufficient evidence and was against the

manifest weight of the evidence. We find no merit to Mother's claims.

       {¶ 33} Initially, with respect to B.S.'s relevant interactions and relationships with

those who may significantly impact his young life, the juvenile court found B.S. was thriving

in his current foster home under the care of his foster family. The juvenile court also noted

that B.S. was bonding with his foster family. The juvenile court further noted that granting

WCCS's motion for permanent custody was the only chance that B.S. had for stability. This,

as the juvenile court determined, would allow WCCS to arrange for B.S. to be adopted

                                            - 12 -
                                                                    Warren CA2018-11-129

"hopefully through his same foster family."

       {¶ 34} Next, regarding B.S.'s wishes, the juvenile court relied on the CASA's report

that recommended the juvenile court grant WCCS's motion for permanent custody. This

recommendation was based on numerous factors. For instance, as the CASA stated in her

report, "[Mother] has a long history of drug use and picking domestically violent men. She

has tested positive for heroin and amphetamines in the past."

       {¶ 35} The CASA also noted that she had trouble contacting Mother throughout the

pendency of this case due to Mother having her phoneline disconnected on multiple

occasions. But, even when the CASA was able to contact Mother, the CASA noted that

Mother had hung up on her after she identified herself "then called back again and no

voicemail available and no answer."

       {¶ 36} The CASA further noted in her report regarding Mother's weekly supervised

visitation time and Mother's ability to work her case plan:

              During her visit on May 31st, the case aide thought mom was
              acting a bit funny and got permission to screen her. It was
              reported that mom bit off the end of the screening tool. That
              drug test came back positive. Her last positive screen [as of the
              date of the report] was 7/2/2018 for methamphetamine. She
              has stated that she is overwhelmed with all the treatment
              appointments she has to do and working. She would like to go
              to treatment one day a week. This was not the recommendation
              from her treatment provider.

       {¶ 37} Turning then to B.S.'s custodial history, the juvenile court found B.S. had been

in the temporary custody of WCCS since the case was initiated on August 2, 2017. The

record supports the juvenile court's finding.

       {¶ 38} Furthermore, when considering B.S.'s need for a legally secure placement,

the juvenile court found B.S.'s need for a legally secure permanent placement could not be

achieved without a grant of permanent custody to WCCS. The juvenile court also found

Mother was unable to meet B.S.'s needs and that Mother had failed to remedy the

                                                - 13 -
                                                                    Warren CA2018-11-129

conditions that resulted in B.S.'s removal from her care. This, as the juvenile court noted,

was based primarily on Mother's unwillingness or inability to refrain from using illegal drugs

prior to, during, and after giving birth to B.S. Therefore, according to the juvenile court,

granting WCCS's motion for permanent custody was the best chance for B.S. to achieve

the stable family home that he needs.

       {¶ 39} Finally, with respect to any of the factors contained in R.C. 2151.414(E)(7) to

(11), the juvenile court reiterated its previous finding that Mother had abandoned B.S. by at

one point not having any contact with B.S. for a period of at least 90 days prior to when

WCCS filed its motion for permanent custody. Mother does not dispute this finding.

                                           Analysis

       {¶ 40} After a thorough review of the record, and as noted above, we find the record

supports the juvenile court's decision to grant WCCS's motion for permanent custody.

Mother nevertheless disputes the juvenile court's decision claiming the juvenile court failed

to fully consider several of the best interest factors she claims weigh more heavily in her

favor. Therefore, when considering the record in its entirety, Mother argues the juvenile

court's decision to grant permanent custody to WCCS was premature and improper. We

disagree.

       {¶ 41} Mother initially claims the juvenile court's decision was improper when

considering she was able to provide B.S. with a legally secure permanent placement.

Mother appears to be referring to her testimony that she had recently obtained a house that

she was refurbishing to accommodate her and B.S. Mother, however, had not yet moved

into the house. Rather, as Mother testified, "I have been, uh, inside, you know, moving

things out and painting and trying to get the interior livable."

       {¶ 42} The record indicates Mother also never provided the home's address to

WCCS. WCCS was therefore unable to determine if Mother had in fact obtained suitable

                                              - 14 -
                                                                    Warren CA2018-11-129

housing to accommodate her and B.S. Suitable housing was one of the many requirements

set forth as part of Mother's case plan. Mother's then living situation – a room in the

basement of her friend's home – was certainly not suitable for her to raise B.S. Therefore,

under these circumstances, the juvenile court's decision finding Mother could not provide

B.S. with a legally secure permanent placement was proper.

       {¶ 43} Mother also claims the juvenile court's decision was improper because she

had engaged in the required case plan services and exhibited a willingness to engage in

more services if WCCS's motion for permanent custody was denied. The record does not

support Mother's claim. Rather, as the juvenile court found:

              As far as [WCCS] is concerned, Mother has not completed any
              case plan service. Mother readily admitted the same during
              cross examination.      It is evident that Mother has not
              demonstrated sobriety during the life of this case. Additionally,
              she is not current on her child support to [WCCS].

       {¶ 44} The juvenile court also found Mother had not obtained verifiable employment,

income, and suitable housing for her and B.S. The juvenile court's findings were supported

by Mother's own testimony. Specifically, as Mother testified, "I have not completed my case

plan, no." Therefore, while we acknowledge that the case plan is simply a means to a goal

but not the goal itself, Mother's claim that she had adhered to the requirements set forth by

her case plan is incorrect and not supported by the record.

       {¶ 45} Mother next claims the juvenile court's decision was improper when

considering the caseworker's testimony that she exhibited very good natural parental

instincts when visiting with B.S. But, as the record indicates, Mother's visitation time never

progressed beyond weekly supervised visitation time. In turn, just as the caseworker

testified, it is unclear and purely speculative as to "what it would be like when she's not

supervised[.]" A child's life is not an experiment that can be left to chance. This is

particularly true here when considering Mother has relapsed on multiple occasions prior to,

                                            - 15 -
                                                                                    Warren CA2018-11-129

during, and after giving birth to B.S.                    This includes Mother's admitted use of

methamphetamines the day before giving birth to B.S.

        {¶ 46} Mother further claims the juvenile court's decision to grant WCCS's motion for

permanent custody was improper when considering she had previously completed an

inpatient drug rehabilitation program and, after a relapse, had re-engaged with an outpatient

treatment program.2          In support, Mother calls this court's attention to her testimony

indicating she had remained clean and sober in the preceding two months prior to the

permanent custody hearing. Therefore, according to Mother, granting WCCS's motion for

permanent custody was premature since there was evidence that she had taken positive

steps to remedy her substance abuse issues.

        {¶ 47} Assuming Mother's claim is true, this court commends Mother for remaining

clean and sober in the preceding two months prior to the permanent custody hearing.3

Positive steps, even when exhibited over just a two-month period, is certainly encouraging.

However, "[a] juvenile court 'is not required to deny [a] permanent custody motion simply

based upon the groundless speculation that the mother might successfully complete her

drug treatment * * * and remain drug-free.'" In re E.F., 12th Dist. Clinton Nos. CA2016-03-

003 thru CA2016-03-007, 2016-Ohio-7265, ¶ 36, quoting In re J.C., 4th Dist. Adams No.

07CA834, 2007-Ohio-3783, ¶ 25. This is because, as this court has stated previously,

"when dealing with the life of a young child, such as the case here, the juvenile court cannot,

and should not, blindly accept one's claims of self-healing without some type of verification."

In re J.C., 12th Dist. Brown No. CA2017-11-015, 2018-Ohio-1687, ¶ 29. Mother's attempts


2. It should be noted that Mother did not check herself in to the inpatient treatment facility on her own volition.
Instead the court ordered Mother to engage in that program as a condition of her release from jail after she
was arrested on a child support warrant.

3. The caseworker testified that WCCS did not drug test Mother in the two months prior to the permanent
custody hearing, thereby raising some question as to whether Mother did remain clean and sober during this
time.
                                                       - 16 -
                                                                      Warren CA2018-11-129

at finally being able to maintain a clean and sober life in the late stages of these

proceedings, although noteworthy, are simply too little too late.

       {¶ 48} In so holding, we explicitly reject Mother's claim that the state has taken the

position that "any child born of an addicted parent should automatically not be re-united with

that parent." The permanency goal in this case – just as it is in all permanent custody

proceedings – was to provide Mother with the support she needed through a variety of case

plan services in hopes that she would turn her life around and be reunified with B.S. The

case plan established in this case explicitly stated that reunification of Mother and B.S. was

the permanency goal; specifically, as the case plan stated, the permanency goal for Mother

and B.S. was to "[r]eturn the child(ren) to parent/guardian/or custodian (Reunification)."

       {¶ 49} Although initially engaging in substance abuse and mental health treatment

at an inpatient treatment facility, Mother ultimately failed to successfully complete any of the

services provided by WCCS to address her significant substance abuse and untreated

mental health issues. Mother also failed to obtain and maintain verifiable employment,

income, and housing. Rather than taking responsibility for her own failures, Mother claims

WCCS gave up on her. But, as the record indicates, the efforts towards reunification

undertaken by WCCS were certainly reasonable. What was unreasonable was Mother's

apparent unwillingness or inability to take her recovery seriously both before and after B.S.

was removed from her care.

       {¶ 50} The fact that Mother's parental rights to B.S. have now been permanently

terminated was not the result of some de-facto policy implemented by WCCS as it relates

to children born of drug-addicted parents. Far from it. Rather, as the record indicates,

Mother's parental rights were permanently terminated because it was in B.S.'s best interest

for him to be forever removed from Mother's care and placed in a home that fosters his

growth, stability, and security. The juvenile court's decision to grant permanent custody in

                                             - 17 -
                                                                   Warren CA2018-11-129

this case does just that. Therefore, because B.S.'s best interests are paramount and

controlling in all permanent custody proceedings, the juvenile court's decision in this case

must be affirmed.

                                       Conclusion

       {¶ 51} The juvenile court did not err in its decision to grant WCCS's motion for

permanent custody. This is because, as discussed more fully above, the juvenile court's

decision to grant permanent was supported by sufficient evidence and was not against the

manifest weight of the evidence. Mother testified that she loves B.S. with all her heart. Of

this we have no doubt. But children are entitled to have stability in their lives by being

placed in a legally secured permanent placement. See In re J.B., 12th Dist. Butler No.

CA2018-08-175, 2018-Ohio-5049, ¶ 35.         Due to the uncertainty regarding Mother's

continued sobriety, employment, income, housing, and untreated mental health issues,

adoption is the best chance for B.S. to achieve the stable family home that he needs.

Therefore, finding no merit to any of the arguments raised herein, Mother's single

assignment of error is overruled and the juvenile court's permanent custody determination

is affirmed.

       {¶ 52} Judgment affirmed.


       RINGLAND and M. POWELL, JJ., concur.




                                            - 18 -